             Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION



THOMAS NELSON AND                          §
BRENDA NELSON,                             §
                                           §
       Plaintiffs,                         §       CIVIL ACTION NO.:5:19-cv-1425
                                           §
v.                                         §
                                           §
WYNDHAM VACATION                           §
RESORTS, INC.,                             §
                                           §
       Defendant.                          §


                       NOTICE OF REMOVAL OF CIVIL ACTION

       Defendant Wyndham Vacation Resorts, Inc. (“Wyndham”) hereby gives notice pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 of its removal to this Court of the action commenced in

the 288th Judicial District Court of Bexar County, Texas styled Thomas Nelson and Brenda

Nelson v. Wyndham Vacation Resorts, Inc., Cause No. 2019CI21704 (the “Civil Action”).

                                 I.
        BACKGROUND, STATE COURT PLEADINGS, AND DOCKET SHEET

       1.      On October 16, 2019, Plaintiffs Thomas Nelson and Brenda Nelson (“Plaintiffs”)

filed the Civil Action against Wyndham in the 288th Judicial District Court of Bexar County,

Texas. Wyndham is the sole defendant in the Civil Action. The Original Petition in the Civil

Action is attached as Exhibit A.

       2.      The Civil Action relates to the credit Plaintiffs received for their two non-

Wyndham time-share condominiums at the time they purchased a property interest from

Wyndham pursuant to a Vacation Ownership Purchase and Sale Agreement, which was executed

by Plaintiffs on or about October 27, 2004 (the “Original Agreement”). Through its Personal


                                               1
              Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 2 of 6



Interval Choice (“PIC”) Program, Wyndham offers owners of some non-Wyndham timeshare

properties the opportunity to assign those properties to Wyndham in exchange for credit in the

form of points (“PIC Points”), which can then be applied to Wyndham timeshare vacations. Due

to an administrative error, Plaintiffs received double the PIC Points for their ownership of non-

Wyndham timeshare condominiums. Plaintiffs enjoyed the benefits and value of the PIC Points

assigned in error for nearly thirteen years, at which point the administrative error was discovered

and the Plaintiffs’ PIC Points were reduced to properly reflect the value of their non-Wyndham

timeshare condominiums.

       3.      In the Civil Action, Plaintiffs bring several claims relating to the reduction of their

PIC Points including claims for (1) promissory estoppel; (2) breach of contract; (3) fraud; and (4)

constructive trust.

       4.      Plaintiffs seek actual damages as allowed by Texas law for such causes of action

and reasonable and necessary attorney fees.

       5.      On October 17, 2019, the citation was issued, attached as Exhibit B. Service of

citation was executed on Wyndham on November 13, 2019. As of the date of this filing,

according the docket sheet on the Bexar County District Clerk’s Court website, Plaintiffs have

not filed the executed return of service.

       6.      Contemporaneous with the filing of this Notice of Removal of Civil Action,

Wyndham is filing in state court and serving on all parties a Notice of Filing Notice of Removal

in the Civil Action. A true and correct copy of that Notice of Filing Notice of Removal is

attached as Exhibit C.

       8.      Also contemporaneous with the filing of this Notice of Removal of Civil Action,

Wyndham is filing in state court and serving upon all parties a Notice to Adverse Parties of




                                                 2
                Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 3 of 6



Removal to Federal Court. A true and correct copy of the Notice to Adverse Parties of Removal

to Federal Court is attached as Exhibit D.

          9.     Exhibits A through D hereto reflect all papers currently or contemporaneously on

file with the state district clerk in the Civil Action and, therefore, reflect all process, pleadings

and orders served upon Wyndham in the Civil Action. See 28 U.S.C. § 1446(a).

          10.    A true and correct copy of the current state court docket sheet in the Civil Action

is attached hereto as Exhibit E.

                                               II.
                                           TIMELINESS

          11.    Wyndham was served with citation and a copy of the Original Petition in the Civil

Action on November 13, 2019; therefore, this Notice of Removal is timely pursuant to 28 U.S.C.

§ 1446(b) because it is being filed within 30 days of Wyndham’s receipt of those documents.

                                               III.
                                          JURISDICTION

          12.    This Court has jurisdiction over Plaintiffs’ claims and, therefore, removal of the

Civil Action is proper pursuant to 28 U.S.C. §§ 1332 and 1441(a) and (b) because: (1) there is

complete diversity between the Plaintiffs and Wyndham, and (2) the amount in controversy

exceeds $75,000, exclusive of interest and costs.

                                            IV.
                                   GROUNDS FOR REMOVAL

    A. Complete Diversity of Citizenship
    13.          As admitted by Plaintiffs in their Original Petition, Plaintiffs are individuals who

are domiciled in Harris County, Texas. Therefore, they are citizens of Texas for purposes of

diversity.




                                                  3
               Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 4 of 6



   14.          Defendant Wyndham is a corporation that (1) is incorporated under the laws of

the state of Delaware, and (2) has its principal place of business—now and at the time the Civil

Action commenced—in the State of Florida. Therefore, Wyndham is a citizen of both Delaware

and Florida for purposes of diversity.

   15.          Because all plaintiffs are citizens of Texas and the only defendant is a citizen of

Delaware and Florida, complete diversity of citizenship exists.

   B. Amount in Controversy
         16.    Plaintiffs in their Original Petition plead that they seek monetary relief of

$200,000 to $1,000,000. See Exhibit A at §4. In addition, Plaintiffs seek costs, attorney fees and

punitive damages. Id at Prayer a, c, and d. Accordingly, it is facially apparent that Plaintiffs’

claims, in aggregate, exceed $75,000 in controversy. Id.

                                               V.
                                             VENUE

         19.    Venue for removal is proper in this district and division under 28 U.S.C. §

1441(a) because this district and division embrace the 288th Judicial District Court of Bexar

County, Texas, the forum in which the Civil Action was pending at time of removal.

                                     VI.
                  NOTICE TO STATE COURT AND ADVERSE PARTIES

         20.    Pursuant to 28 U.S.C. § 1446(d), Wyndham is simultaneously filing with the state

court a Notice of Filing Notice of Removal, a true and correct copy of which is attached hereto

as Exhibit C, and attaching to such document this Notice of Removal. Wyndham is also

simultaneously serving Plaintiffs, through their counsel of record, a Notice to Adverse Party of

Removal to Federal Court, a true and correct copy of which is attached hereto as Exhibit D, and

attaching to such document this Notice of Removal.




                                                 4
              Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 5 of 6



                                       CONCLUSION

       WHEREFORE, pursuant to and in conformance with 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant Wyndham Vacation Resorts, Inc. removes this action from the 288th Judicial District

Court of Bexar County, Texas to this Court.



Dated: December 9, 2019



                                              Respectfully submitted,

                                              FOLEY & LARDNER LLP

                                              By:       /s/ Sara Ann Brown
                                                    Sara Ann Brown
                                                    Texas Bar No. 24075773
                                                    sabrown@foleyc.om
                                                    2021 McKinney Ave, Suite 1600
                                                    Dallas, Texas 75201
                                                    Telephone:        214-999-4887
                                                    Facsimile:        214-999-3887

Of Counsel:

Colleen E. McKnight
Texas Bar No. 24078976
cmcknight@foley.com
1000 Louisiana Street, Suite 2000
Houston, Texas 77002-2099
Telephone:    (713) 276-5500
Facsimile:    (713) 276-5555
(Pro Hac Vice pending)

                                              ATTORNEYS FOR WYNDHAM VACATION
                                              RESORTS, INC.




                                                 5
            Case 5:19-cv-01425 Document 1 Filed 12/09/19 Page 6 of 6



                              CERTIFICATE OF SERVICE
        I hereby certify that on December 9, 2019, the foregoing Notice of Removal of Civil
Action was electronically filed with the Clerk of the Court using the CM/ECF system and served
on all attorney(s) and/or parties of record via the CM/ECF service and/or via electronic mail.


                                           By:           /s/ Sara Ann Brown
                                                         Sara Ann Brown
